DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bendlin et. al. (2018/0110041) in view of what was obvious to one of ordinary skill in the art at the time the invention was filed.
Regarding Claim 11, Bendlin discloses a terminal (Fig. 1 400 UE Para 17) comprising:
a transmission section (Fig. 1 402 Radio Transceiver Para 17) that transmits UL control information on a UL shared channel (Para 21 “uplink control information (UCI)…can be transmitted on…the physical uplink shared channel (PUSCH”); and
a control section (Fig. 1 401 Processing Circuitry Para 17) that, when the UL control information and UL data are multiplexed to the UL shared channel (Para 21 “UCI Para 29 “CQI information may be multiplexed with UL-SCH data prior to RE mapping”), between a time direction and a frequency direction (Para 29 “In either embodiment, UL-SCH and CQI data may be mapped first in the frequency domain…Alternatively, UL-SCH and CQI data may be mapped time-first…” Para 91-92 “…time-division multiplex the PUCCH and the PUSCH… frequency-division multiplex the PUCCH and the PUSCH” Channel Quality Indicator (CQI) is a type of UCI.)
Bendlin does not explicitly disclose that the UL data is mapped first.  However, this would have been obvious to one of ordinary skill in the art at the time the invention was filed as “obvious to try,” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, Manual of Patent Examining Procedure (MPEP) 2143 I (E).  This is a particular simple case since something has to be mapped first, and there are only two choices, UL data or UL control information.
Therefore it would have been obvious to one skilled in the art at the invention was filed to construct a terminal comprising: a transmission section that transmits UL control information on a UL shared channel; and a control section that, when the UL control information and UL data are multiplexed to the UL shared channel, controls to map the UL control information in a same direction as a direction in which the UL data is first mapped, between a time direction and a frequency direction.  The motivation is to transmit uplink control information in an uplink shared channel based upon Orthogonal Frequency Division Multiplexing (OFDMA) waveforms as taught by Bendlin (Para 3).
Regarding Claim 15, Bendlin discloses a radio communication method for a terminal, comprising:
transmitting UL control information on a UL shared channel (Para 21); and
when the UL control information and UL data are multiplexed to the UL shared channel (Para 21), controlling to map the UL control information in a same direction as a direction in which the UL data is mapped (Para 29), between a time direction and a frequency direction (Para 29 91-92)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to map the UE data first as “obvious to try,” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, MPEP 2143 I (E).
Regarding Claim 16, Bendlin discloses a base station (Fig. 1 300 Base Station Para 17) comprising:
a receiving section (Fig. 1 302 Radio Transceiver Para 17) that receives UL control information transmitted on a UL shared channel (Para 21); and
a control section (Fig. 1 301 Processing Circuitry Para 17) that, when the UL control information and UL data are multiplexed to the UL shared channel (Para 21), determines that the UL control information is mapped in a same direction as a direction in which the UL data is mapped (Para 29), between a time direction and a frequency direction (Para 29 91-92)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to map the UE data first as “obvious to try,” – choosing from a finite , MPEP 2143 I (E).
Regarding Claim 17, Bendlin discloses a system comprising: a terminal and a base station (Fig. 1 300 Base Station 400 UE Para 17)
the terminal comprising:
a transmission section (Fig. 1 402 Radio Transceiver Para 17) that transmits UL control information on a UL shared channel (Para 21); and
a control section (Fig. 1 401 Processing Circuitry Para 17) that, when the UL control information and UL data are multiplexed to the UL shared channel (Para 21), controls to map the UL control information in a same direction as a direction in which the UL data is mapped (Para 29), between a time direction and a frequency direction (Para 29 Para 91-92)
a base station comprising:
a receiving section (Fig. 1 302 Radio Transceiver Para 17) that receives UL control information transmitted on a UL shared channel (Para 21); and
a control section (Fig. 1 301 Processing Circuitry Para 17) that, when the UL control information and UL data are multiplexed to the UL shared channel (Para 21), determines that the UL control information is mapped in a same direction as a direction in which the UL data is mapped (Para 29), between a time direction and a frequency direction (Para 29 91-92)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to map the UE data first as “obvious to try,” – choosing from a finite , MPEP 2143 I (E).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bendlin et. al. (2018/0110041) in view of what was obvious to one of ordinary skill in the art at the time the invention was filed and in further view of Xiong et. al. (US 2020/0052835 A1).
The disclosure of Xiong finds support in US 62/501549
Regarding Claim 13, the combination of Bendlin and what was known to one of ordinary skill in the art at the time the invention was filed discloses  the terminal according to claim 11.
Xiong discloses something Bendlin does not explicitly disclose: applying frequency hopping to the UL shared channel (Para 35 “In other aspects, various multiplexing schemes and frequency hopping operations for UCI on PUSCH are further utilized for the NR UL transmissions”).
Therefore it would have been obvious to one skilled in the art at the invention was filed for the control section to apply frequency hopping to the UL shared channel.  The motivation is to provide the benefits of frequency diversity as taught by Xiong (Para 167).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463